Citation Nr: 0708876	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-15 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease and congestive heart failure with 
angina/chest pain.

(The veteran's appeal for waiver of waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) improved 
pension benefits, in the calculated amount of $28,202, 
including whether the overpayment was properly created, is 
addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Chontele McIntyre, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
each of the disorders addressed in this appeal.  The 
veteran's timely substantive appeal was received in January 
2005.  

During the pendency of this claim, the veteran was asked to 
clarify his designation of representative.  He indicated, in 
a statement dated in February 2004 and received by VA in 
March 2004 that the attorney listed on the title page of this 
decision was his representative for all current appeals.  

The appeals for service connection for diabetes mellitus, 
type II, arteriosclerotic cardiovascular disease and 
congestive heart failure with angina/chest pain, and 
hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

There is no evidence that elevated cholesterol, in and of 
itself, causes impairment of the veteran's earning capacity, 
or causes any other symptom on which to base a finding that 
the veteran has a current disability due to elevated 
cholesterol.


CONCLUSION OF LAW

The criteria for service connection for elevated cholesterol 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In an August 2003 letter, the RO informed the appellant of 
the actions VA would take to assist him to develop the claim, 
and advised the veteran of the evidence required to 
substantiate the claim, including notice to the veteran of 
the criteria for service connection.  The RO advised the 
veteran to tell VA about any additional evidence the veteran 
wanted VA to obtain, and advised the veteran to submit 
evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had.  This notice was sufficient to 
advise the veteran to submit evidence in his possession.  The 
RO advised the veteran of the evidence that VA would obtain 
and of the veteran's responsibility to identify any 
additional evidence he wanted VA to obtain.  

The RO reiterated information about its duties to notify and 
assist the veteran in an April 2005 letter.

The Board finds that the August 2003 and August 2005 notices 
advised the veteran of each element of notice described in 
Pelegrini.  The claim was thereafter readjudicated in 
November 2005, so the notices provided meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records which 
establish that the veteran has high cholesterol and which 
detail his treatment for high cholesterol, have been obtained 
and associated with the claims file.  Since it is conceded, 
as discussed below, that the veteran has high cholesterol, 
and VA clinical records regarding the veteran's treatment for 
high cholesterol are of record, and the veteran has not 
indicated that he received treatment for high cholesterol 
from any other provider, no further development of the claim 
is required.  

The content of the notices provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the duty to assist the veteran has 
also been met.  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the denial of the 
veteran's claim for service connection for high cholesterol 
renders moot notice as to the effective date or rating which 
may assigned following a grant of service connection.  

Claim for service connection for high cholesterol

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (indicating that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities).  

The clinical records of the veteran's active service, with 
his service separation in 1975, are devoid of evidence of 
diagnosis or treatment of high cholesterol.  Post-service 
evidence, including VA outpatient treatment records, 
establishes that a medical diagnosis of hyperlipidemia (high 
cholesterol) was assigned as early as 1996, some 20 years 
after the veteran's service discharge.  

Clinical records reflect that treatment of the veteran's 
elevated cholesterol continues.  Medications, including 
Simvastin, has been prescribed to lower the veteran's 
cholesterol.  However, despite frequent notations in the 
clinical records regarding diagnosis and treatment of high 
cholesterol, the clinical records do not identify any 
symptoms of high cholesterol or any disability specifically 
due to high cholesterol.  In particular, the clinical records 
reflect that the veteran is monitored for possible side 
effects of the medication, but no side effects of the 
medication have been identified.  

The veteran's clinical records do identify numerous symptoms 
related to cardiovascular disease.  The veteran himself 
contends that his high cholesterol is related to or has 
manifested in cardiovascular disease.  As noted above, the 
veteran is also seeking service connection for 
arteriosclerotic cardiovascular disease and congestive heart 
failure with angina/chest pain CAD.  That claim for service 
connection is addressed in the Remand appended to this 
decision.  To the extent that the veteran's high cholesterol 
is related to or has manifested in cardiovascular disease, 
the veteran's pending claim for service connection for 
cardiovascular disease, addressed in the Remand appended to 
this decision, would encompass disability due to high 
cholesterol.  

The veteran contends that he is entitled to service 
connection for high cholesterol because he must take 
medication to control the disorder.  However, the fact that 
the veteran must take a medication does not, in and of 
itself, impair his employability.  In particular, there is no 
evidence that the veteran has side effects of the medication 
or that the medication interferes with any task required for 
employment.  The claims file establishes that, although the 
diagnosis of high cholesterol was assigned in 1996, the 
veteran has continued to be employed, and the veteran has not 
asserted that high cholesterol, in and of itself, has 
affected his employment.  

As discussed above, the Board observes that there can be no 
valid claim for service connection in the absence of proof of 
a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board acknowledges the veteran's contention that his high 
cholesterol is related to service.  However, the veteran has 
not identified any factor of disability or interference with 
employment that results from hyperlipidemia, other than 
general cardiovascular disease, which is addressed in the 
Remand appended to this decision.  The Board further observes 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or disability resulting from a claimed medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further notes the veteran's contention that he was 
refused reserve component enlistment in 1981 because of 
certain medical disorders.  The Board further notes that no 
reserve component records have been obtained.  However, in 
the absence of evidence that the veteran has a current 
disability due to his high level of cholesterol, further 
development to obtain reserve component records is not 
necessary, since those records would not be relevant to 
establish that there is a current disability due to high 
cholesterol.  

In the absence of evidence that the elevated cholesterol 
disclosed by laboratory examinations results in impairment of 
employability or other factor of disability, an award of 
service connection is not authorized by law.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a disability manifested 
by high cholesterol.  Thus, the benefit-of-the-doubt doctrine 
is inapplicable to warrant a more favorable decision.  The 
claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal for service connection for high cholesterol is 
denied.


REMAND

The veteran contends, in essence, that his diabetes mellitus, 
type II, hypertension, and arteriosclerotic cardiovascular 
disease and congestive heart failure with angina/chest pain 
were incurred or aggravated during his active service or 
during his reserve component service.  

In particular, the veteran contends that he was refused 
reenlistment in his reserve component in 1981 as a result of 
medical problems.  His reserve component records, other than 
an examination conducted for purposes of reserve component 
enlistment in the Tennessee Marine Corp Reserves, are not of 
record.  The veteran has provided the address of a reserve 
component based in Millington, Tennessee.  He should be 
afforded the opportunity to provide any additional reserve 
component identification or addresses he may have.  An 
attempt should be made to obtain reserve component records.  
The veteran's administrative and personnel records from his 
active service should also be obtained so that the veteran's 
contentions regarding the stresses of his service may be 
adequately reviewed.  

It is not clear that the veteran has been informed that 
reserve component service may be "inactive service" or that 
"active service" is not the same as "inactive service" for 
purposes of establishing entitlement to service connection.  
The veteran should be afforded such notice during the Remand, 
as discussed below.  

The Board notes that the veteran apparently received VA 
clinical treatment prior to 1996, the earliest record of 
treatment currently associated with the claims files.  
Attempts to locate prior records, including inpatient and 
outpatient treatment records, and including records of VA 
treatment in Michigan prior to 1996 and records of surgical 
treatment in 1980, should be made.  

In an authorization for release of records dated in April 
2005 and received by VA in May 2005, the veteran submitted a 
lengthy list of VA and private providers who had treated him 
since 1988, and identified a location where clinical records 
dating from 1977 could be obtained.  Additional development, 
including attempts to obtain these records, is required.  

The claims file also reflects that the veteran sought Social 
Security Administration benefits.  An attempt to obtain 
records from SSA should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with notice 
of the statutes and regulations governing 
service connection where there is ACDUTRA or 
INACDUTRA, in addition to the provisions 
related to active duty.  In particular, the 
veteran should be specifically advised that 
service connection is not authorized for 
disorders which arise during a period of 
enlistment in a reserve component, except 
where the disorder is incurred during a period 
of performance of ACDUTRA during which the 
veteran was disabled from a disease or injury 
incurred or aggravated in line of duty, or 
where the disorder results from an injury [but 
not disease] incurred during a period of 
performance of INACDUTRA.  38 U.S.C.A. § 
101(24).

The veteran should be notified that "injury", 
for purposes of service connection where the 
service involved is ACDUTRA and INACDUTRA, 
refers to the results of an external trauma, 
rather than a degenerative process.  See 
VAOPGCPREC 4-2002.

The veteran should also be informed that 
service connection on the basis of aggravation 
is available only for a disorder aggravated 
during active service, but not for a disorder 
which progresses during a period of reserve 
component enlistment.  

In addition, a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
should be provided prior to issuance of the 
final supplemental statement of the case 
(SSOC).  The corrective notice must include an 
explanation as to the information or evidence 
needed to establish a disability rating, and 
an explanation as to the information or 
evidence needed to determine an effective date 
for a grant of service connection, if any of 
the claims for service connection at issue is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Records from the veteran's reserve 
component service, the Marine Air Reserve 
Training Detachment, Naval Air Station, 
Millington, Tennessee, should be sought.  If 
the veteran's reserve component records are 
not located with the reserve component in 
Tennessee, that office should be asked to 
identify where the records were sent for 
retirement.  If no information is obtained, 
request that the Marine Corp Reserve Support 
Command, 5720 Integrity Drive, Millington, TN, 
38055-3130, assist in locating the veteran's 
reserve component records or provide 
information on the location of the veteran's 
retired files.

3.  An attempt to obtain records from each of 
the providers identified in the authorization 
received in May 2005, including the veteran's 
employment medical records from 1977 to 1991, 
from the address in Memphis, Tennessee 
provided by the veteran, and the records from 
St. Joseph Hospital, now apparently filed at 
St. Francis Hospital, and the records from 
Memphis Physicians Radio[logy?] Group, and 
from C. Price, M.D., as well as any other 
provider listed in that authorization.  


Obtain VA records including inpatient and 
outpatient treatment records, and including 
records of VA treatment in Michigan prior to 
1996 and records of surgical treatment in 
1980.  

Records should be requested from SSA.  If SSA 
is unable to locate the records, the veteran 
should be so notified.

4.  The veteran should again be afforded the 
opportunity to identify or submit any 
additional records which might be pertinent to 
the claims.  

5.  After the above development has been 
completed, the veteran should be afforded 
appropriate cardiovascular and endocrine 
examination.  Each examiner should be advised 
that the veteran contends that the claimed 
disorders result from constant traumatic 
experiences during service, forced marches, 
heat, sweating due to heat, blows to the chest 
incurred during service during physical 
training, and other physical stresses.  Each 
examiner should be advised that the veteran 
contends that the claimed disorders may have 
first been diagnosed during the veteran's 
period of reserve service.  The veteran's 
claims folders should be provided to each 
examiner for review of pertinent documents in 
connection with the examination.

A.  The examiner who conducts the 
cardiovascular examination should answer the 
following questions:

(i).  Did the veteran manifest a 
cardiovascular disorder, to include, but not 
limited to, hypertension atherosclerotic heart 
disease, or congestive heart failure with 
angina/chest pain, during his active service?  

(ii).  If not, did he incur a cardiovascular 
disorder within one year following his service 
separation in September 1975?

(iii).  If the veteran did not manifest a 
cardiovascular disorder during active service 
or within one year thereafter, is it at least 
as likely as not (a 50 percent or greater 
likelihood), or, is its less than likely (less 
than a 50 percent likelihood) that he incurred 
a cardiovascular disorder as a result of his 
active service or any incident therein?

(iv).  If the answer to the above questions is 
unfavorable to the veteran, please state 
whether a cardiovascular disorder arose during 
a period of performance of reserve service and 
caused disability during that period of 
assigned reserve service, i.e., was the 
veteran unable to perform duties assigned on a 
day when the veteran was required to perform 
such duties?  The examiner should be advised 
that manifestation of the disorder at issue 
and disability during a general period of 
reserve component enlistment other than on day 
when the veteran is required to report for and 
complete assigned reserve component activities 
does not constitute disability during a period 
of performance of reserve service.  

(v).  Was a cardiovascular disorder, to 
include arteriosclerotic cardiovascular 
disease and congestive heart failure with 
angina/chest pain, present prior to the 
veteran's service and aggravated during his 
active service?

B.  The examiner who conducts endocrine 
examination should answer the following 
questions: 

(i).  Did the veteran manifest diabetes 
mellitus, type II (diabetes) during his active 
service?  

(ii).  If not, did he incur diabetes within 
one year following his service separation in 
September 1975?

(iii).  If the veteran did not manifest 
diabetes during active service or within one 
year thereafter, is it at least as likely as 
not (a 50 percent or greater likelihood), or, 
is its less than likely (less than a 50 
percent likelihood) that he incurred diabetes 
as a result of his active service or any 
incident therein?

(iv).  If the answers to the above questions 
are unfavorable to the veteran, please state 
whether diabetes arose during and caused 
disability during a period of performance of 
reserve service.  The examiner should be 
advised that a disease or injury incurred 
during a general period of reserve component 
enlistment, but not incurred on day when the 
veteran is required to report for and complete 
assigned reserve component activities is not 
considered as arising during a period of 
performance of reserve service.  

(v).  Was diabetes present prior to the 
veteran's service and aggravated during his 
active service?

The examiners should explain the rationale for 
the opinions expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

6.  If any examiner concludes that a 
claimed disorder arose during a period 
when the veteran was performing reserve 
service, then the RO must determine 
whether that period of reserve duty 
constituted ACDUTRA or INACDUTRA.  

7.  Thereafter, the RO should 
readjudicate the claims, if all 
appropriate development has been 
completed.  If any benefit sought remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

